Citation Nr: 0012518	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-12 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a left shoulder and neck condition. 


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to June 
1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claim for 
compensation pursuant to 38 U.S.C.A. § 1151 for a left 
shoulder and neck condition as a result of VA treatment.


FINDINGS OF FACT

The claims file does not contain competent medical evidence 
that the veteran has a left shoulder and neck condition 
suffered as a result of an injury arising out of an act 
performed in pursuance of a course of training or a required 
learning activity of VA vocational rehabilitation.


CONCLUSION OF LAW

A well-grounded claim for benefits pursuant to 38 U.S.C.A. § 
1151 for a left shoulder and neck condition as a result of VA 
treatment has not been submitted.  38 U.S.C.A. §§ 1151, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 1151, in pertinent part, where any 
veteran shall have suffered an injury or an aggravation of an 
injury that was proximately caused by the provision of 
training and rehabilitation services and such injury or 
aggravation results in additional disability, disability or 
death, compensation shall be awarded in the same manner as if 
such disability or aggravation were service-connected.

Nevertheless, the threshold question to be answered is 
whether the veteran has presented a well-grounded claim for 
the disability at issue within the meaning of 38 U.S.C.A. § 
5107(a).  This section of Title 38 unequivocally places an 
initial burden on a claimant to produce evidence that a claim 
is well grounded or plausible.  Grivois v. Brown, 6 Vet. App. 
136, 139 (1994).  "To be well grounded, a claim 'need not be 
conclusive,'. . . but must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement of the requested benefits."  Dixon v. Derwinski, 
3 Vet. App. 261, 262-63 (1992).  A claim which is not well 
grounded precludes the Board from reaching the merits of a 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "Court") has repeatedly held that, 
in order for a claim for service connection to be well 
grounded, there must be medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus (i.e., a link or a connection) between 
the injury or disease in service and the current disability.  
See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
accompanied by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  
Precedent opinions of the VA General Counsel have noted that, 
although claims under section 1151 are not based upon actual 
service connection, there are similarities in their 
adjudication, including the requirement of a well-grounded 
claim and medical evidence to establish a causal connection 
between the claimed injury and the disability in issue.  See 
VAOGCPREC 7-97 (Jan. 29, 1997); VAOGCPREC 8-97 (Feb. 11, 
1997).  See also Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993), holding that a veteran must submit evidence 
sufficient to well ground a claim for benefits under 38 
U.S.C.A. § 1151.

The regulation, 38 C.F.R. § 3.358(c)(5) (1999), in pertinent 
part, provides that: 

Compensation for disability resulting 
from the pursuit of vocational 
rehabilitation is not payable unless 
there is established a direct (proximate) 
causal connection between the injury or 
aggravation of an existing injury and 
some essential activity or function which 
is within the scope of the vocational 
rehabilitation course, not necessarily 
limited to activities or functions 
specifically designated by the Department 
of Veterans Affairs in the individual 
case, since ordinarily it is not to be 
expected that each and every different 
function and act of a veteran pursuant to 
his or her course of training will be 
particularly specified in the outline of 
the course or training program.  For 
example, a disability resulting from the 
use of an item of mechanical or other 
equipment is within the purview of the 
statute if training in its use is 
implicit within the prescribed program or 
course outlined or if its use is implicit 
in the performance of some task or 
operation the trainee must learn to 
perform, although such use may not be 
especially mentioned in the training 
program.  In determining whether the 
element of direct or proximate causation 
is present, it remains necessary for a 
distinction to be made between an injury 
arising out of an act performed in 
pursuance of the course of training, that 
is, a required "learning activity", and 
one arising out of an activity which is 
incident to, related to, or coexistent 
with the pursuit of the program of 
training.  For a case to fall within the 
statute there must have been sustained an 
injury which, but for the performance of 
a "learning activity" in the prescribed 
course of training, would not have been 
sustained.  A meticulous examination into 
all the circumstances is required, 
including a consideration of the time and 
place of the incident producing the 
injury.

By way of additional background, the Court, in the case of 
Sweitzer v. Brown, 5 Vet. App. 503 (1993), held that 
aggravation of a veteran's back condition after being struck 
by a motorized wheelchair while waiting for examination at a 
VA medical center was merely "coincidental" to treatment.  
In other words, merely being present on the grounds of a VA 
facility does not place a veteran within the ambit of a valid 
section 1151 claim.  The Court concluded that section 1151 
was not intended to compensate for disabilities that were 
merely coincidental with the receipt of VA treatment or which 
were the result of actions by the claimant.  The Court 
affirmed the Board decision which determined that a claim for 
§ 1151 benefits was not well grounded since the veteran's 
injury was coincidental to, but not the result of, VA action.

The essential facts are not in dispute.  The veteran was 
pursuing a course of VA vocational rehabilitation treatment 
and apparently was injured in an automobile accident while 
enroute to her rehabilitation.  She was pursuing a course in 
computer data systems.  Assuming for the sake of argument, 
but without deciding, that the veteran has residuals of left 
shoulder and neck injuries sustained as the result of the 
motor vehicle accident in question, a direct (proximate) 
causal connection between the claimed injuries and some 
essential activity or function which is within the scope of 
the vocational rehabilitation course needs to be 
demonstrated.

The example given in the regulation is that of the use of an 
item or equipment implicit in the program or course or 
implicit in a learning activity as opposed to an activity 
which is incident to, related to, or coexistent with pursuit 
of a program or training may be used to establish the 
requisite direct and proximate causation between claimed 
disability and an essential activity or function.  In this 
case, given that the veteran was learning some aspect of data 
processing, it is clear that the veteran was not given a 
mechanical item or equipment implicit in the education course 
or implicit in a learning activity, which led to the 
vehicular accident.  Rather, the car accident occurred off of 
the premises while the veteran was in transit to her course 
of study.  

While it is unclear who, if anyone, was at fault in the 
accident (and such is not an essential finding in this case), 
there is no allegation and the evidence does not otherwise 
suggest that the vehicle or vehicles involved were those over 
which VA had any control.  See V.A.O.P.G.C. Prec. 14-97 
(April 7, 1997) (indicating that no compensation is payable 
under 38 U.S.C.A. § 1151 in cases where injury proximately 
results from an act or omission of a third party over which 
VA has no control) (citing 35 Op. Att'y Gen. 78 (1926) and 35 
Op. Att'y Gen. 38 (1926)).

Accordingly, the evidence does not demonstrate that any 
injuries arose out of an act performed in pursuance of the 
course of training, and any injuries thereby sustained in an 
auto accident were coincidental to the vocational 
rehabilitation.  The Board finds that the act of driving to 
class does not constitute a "learning activity" within the 
scope of a course of vocational rehabilitation, but rather is 
only coincident to, related to, or coexistent with the 
pursuit of the training program.  Hence, the veteran has not 
established a direct causal connection between the claimed 
injury and some essential activity or function being pursued 
as a result of his participation in the vocational 
rehabilitation program.  Accordingly, the claim is not well 
grounded and must be denied. 

Although the Board has disposed of the claim on a ground 
different from that of the RO, that is, whether the claim is 
well grounded rather than whether the veteran should prevail 
on the merits, the claimant has not been prejudiced by the 
Board's decision.  In assuming that the claim is well 
grounded, the RO accorded the veteran greater consideration 
than her claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the claim for 
disability compensation for the above-discussed disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).




ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a left shoulder and neck condition due to VA treatment is 
denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

